--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds_8k-120511.htm]
Exhibit 10.4
 
SERIES E STOCKHOLDERS’ AGREEMENT
 
This SERIES E STOCKHOLDERS’ AGREEMENT (this “Agreement”) is entered into as of
December 5, 2011, by and among Bonds.com Group, Inc., a Delaware corporation
(the “Company”), the stockholders set forth on Schedule A hereto and each other
stockholder who shall, subsequent to the date hereof, join in and become a party
to this Agreement (each a “Stockholder” and together with the stockholders set
forth on Schedule A, the “Stockholders”).
 
WHEREAS:
 
A.           Daher Bonds Investment Company, a Cayman Islands company (“DBIC”),
Mida Holdings, a Cayman Islands company, GFINet Inc., a Delaware corporation
(“GFI”), Oak Investment Partners XII, Limited Partnership, a Delaware limited
partnership (“Oak”) and certain other investors (each a “Buyer” and
collectively, the “Buyers”) and the Company are parties to that certain Unit
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”),
pursuant to which such Buyers are purchasing certain Units (as defined therein)
of the Company (the “Series E-2 Transaction”).
 
B.           The Company and certain of the Stockholders are parties to that
certain Exchange Agreement, dated as of the date hereof (the “Exchange
Agreement”), pursuant to which such Stockholders are exchanging their shares of
the Company’s Series D Convertible Preferred Stock, par value $0.0001 per share
(the “Series D Preferred Stock”), and Series D-1 Convertible Preferred Stock,
par value $0.0001 per share (the “Series D-1 Preferred Stock”), as the case may
be, for shares of the Company’s Series E Convertible Preferred Stock, par value
$0.0001 per share (the “Series E Preferred Stock”), and Series E-1 Convertible
Preferred Stock, par value $0.0001 per share (the “Series E-1 Preferred Stock”),
respectively (the “Exchange Transaction” and, collectively with the Series E-2
Transaction, the “Transactions”).
 
C.           The Company and certain of the Stockholders are parties to that
certain Series D Stockholders’ Agreement dated as of February 2, 2011, as
amended by Amendment No. 1 to the Series D Stockholders’ Agreement dated as of
June 23, 2011 (as so amended, the “Prior Agreement”).
 
D.           Contemporaneously with (or prior to) the execution hereof, (i) each
share of the Company’s Series D Preferred Stock shall be exchanged for the
number of shares of the Company’s Series E Preferred Stock, and (ii) each share
of the Company’s Series D-1 Preferred Stock shall be exchanged for the number of
shares of the Company’s Series E-1 Preferred Stock, as set forth in, and
pursuant to, the Exchange Agreement.
 
E.           This Agreement supersedes and replaces in its entirety the Prior
Agreement.
 
F.           The execution of this Agreement by the Company and the Stockholders
is a condition precedent to the consummation of each of the Transactions.
 
G.           In consideration of the benefits to be derived by the Company and
the Stockholders from the consummation of the Transactions, the Company and the
Stockholders desire to enter into this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
 
1. Definitions.  Capitalized terms used by not defined herein shall have the
meanings set forth in the Purchase Agreement.  As used in this Agreement, the
terms set forth below shall have the following meanings:
 
(a) “Board” means the Company’s board of directors.
 
(b) “Business Day” means a day on which the New York Stock Exchange is open for
business.
 
(c) “Change of Control” means (i) a consolidation, merger, reorganization or
other form of acquisition of or by the Company in which the Company’s
stockholders immediately prior to the transaction retain less than 50% of the
voting power of, or economic interest in, the surviving or resulting entity (or
its parent), (ii) a sale of more than a majority of the Company’s assets, (iii)
the acquisition by any person or group of persons of more than 50% of the
Company’s outstanding voting securities or (iv) during any period of twenty-four
(24) consecutive months, Continuing Directors (as defined below) cease for any
reason to constitute a majority of the directors of the Board or the board of
directors of the surviving or resulting entity (or its parent).
 
(d) “Common Securities” means shares of Common Stock or Warrants to purchase
shares of Common Stock.
 
(e) “Common Stock” means the common stock, par value $0.0001 per share, of the
Company.
 
(f) “Continuing Director” means, as of any determination date, any member of the
Board or the board of directors of the surviving or resulting entity (or its
parent) who: (i) was a member of the Board as of February 2, 2011, (ii) was a
member of the Board on the date that was twenty-four (24) months prior to such
determination date, (iii) was a Series E Designee, GFI Designee, DBIC
Designee or Oak Designee, (iv) was nominated with the approval of a majority of
the Continuing Directors who were members of the Board at the time of such
nomination or (v) was elected with the approval of holders of at least a
majority of the Series E Preferred Stock and Series E-2 Preferred Stock, voting
together as a separate class.
 
(g) “Derivatives Transaction” means the sale, purchase or grant of any contract
to purchase, contract to sell, option, forward, swap, warrant, scrip, right to
subscribe to, call or commitment of any character whatsoever or in any
combination, relating to, or securities or rights convertible into, or
exercisable or exchangeable for, or the value of which is dependent (in whole or
in part) on the value of, any shares of capital stock of the Company, whether
such transaction may be settled in cash, securities or otherwise.
 
(h) “Market Sale” means any sale, transfer or other disposition of Securities in
(i) a “brokers’ transaction” (as defined in Rule 144 but excluding clause (4) of
such definition for purposes hereof), or (ii) a Public Sale using a broker and
where clauses (1) and (3) of such definition of “brokers’ transaction” would be
satisfied notwithstanding that such transaction constitutes a Public Sale, in
each case, occurring on an exchange or other recognized market (the “Market”)
where the average daily volume of the Company’s stock over the four week period
preceding such transfer or other disposition has been at least 50,000 shares;
provided, however, that any sale, transfer or other disposition of Securities
made pursuant to Rule 144 shall not be deemed to be a “Market Sale.”
 
 
2

--------------------------------------------------------------------------------

 
 
(i) “Permitted Transferee” means:
 
(i) as to any Stockholder who is a natural person, (A) the successors in
interest to such Stockholder, in the case of a transfer upon the death of such
Stockholder, provided that such successors in interest would be a Permitted
Transferee under clauses (i)(B) or (i)(D) of this definition, (B) such
Stockholder’s spouse, parents and descendants (whether by blood or adoption, and
including stepchildren) and the spouses of such persons, (C) such Stockholder,
with respect to the disposition of the community property interest of such
Stockholder’s spouse in all or any part of the Securities upon the death of such
spouse, and any transfer occasioned by the incompetence of such Stockholder and
(D) in the case of a transfer during such Stockholder’s lifetime, any Person in
which no Person has any interest (directly or indirectly) except for any of such
Stockholder, such Stockholder’s spouse, parents and descendants (whether by
blood or adoption, and including stepchildren) and the spouses of such persons;
provided, however, that in respect of any transfer by any Stockholder during
such Stockholder’s lifetime pursuant to clause (B) or (D), such Stockholder
shall retain voting power over all of the outstanding Shares being transferred;
 
(ii) as to any Stockholder that is a trust, all the beneficiaries of which are
natural persons, such beneficiaries or the grantor of the trust; provided,
however, that if such trust is a Permitted Transferee under clause (i)(A) or
(i)(D) of this definition, each such beneficiary or grantor of such trust is a
Person who would be permitted to have an interest in such trust under such
clause (i)(A) or (i)(D);
 
(iii) as to any Stockholder that is a limited partnership or limited liability
company, (A) any limited or general partner, member, officer, employee or
affiliate of such Stockholder or (B) any affiliate of any limited or general
partner or member of such Stockholder; and
 
(iv) as to any Stockholder that is a corporation, all affiliates of such
Stockholder.
 
(j) “Person” means an individual, corporation, partnership, limited partnership,
trust, association or other legal entity.
 
(k) “Preferred Securities” means the Series A Securities, the Series C Preferred
Stock and the shares of Common Stock issued to a Stockholder upon the conversion
of shares of Series C Preferred Stock, the Series E Securities and the shares of
Common Stock issued to a Stockholder upon the conversion of shares of Series C
Preferred Stock, Series E Preferred Stock, Series E-1 Preferred Stock or Series
E-2 Preferred Stock.
 
(l) “Private Sale” means any sale, transfer or other disposition of Securities
by a Selling Stockholder that is not a Market Sale or a Public Sale.
 
(m) “Public Sale” means (i) a primary sale of any equity securities of the
Company by the Company pursuant to a registration statement in which one or more
Stockholders participates as a selling stockholder, or (ii) a secondary sale of
equity securities of the Company by Stockholders pursuant to a registration
statement filed either by the Company for the benefit of such Stockholders or by
such Stockholders.  For the avoidance of doubt, a Public Sale may also be a
Market Sale if it satisfies clause (ii) of the definition thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(n) “Required Stockholders” means the holder(s) of at least 66.6% of the Series
E Securities.
 
(o) “Rule 144” means Rule 144 (or any successor provisions) promulgated under
the Securities Act of 1933, as amended.
 
(p) “Sales” means Private Sales, Public Sales and Market Sales, and includes
Derivative Transactions.
 
(q) “Securities” means Shares and Warrants.
 
(r) “Series A Preferred Stock” means the Series A Participating Preferred Stock,
par value $0.0001 per share, of the Company.
 
(s) “Series A Securities” means shares of Series A Preferred Stock and Warrants
to purchase shares of Series A Preferred Stock.
 
(t) “Series C Certificate of Designation” means that certain Certificate of
Designation of Series C Convertible Preferred Stock of the Company adopted by
the Company and filed with the Delaware Secretary of State prior to the
execution hereof.
 
(u) “Series C Preferred Stock” means the Series C Convertible Preferred Stock,
par value $0.0001 per share, of the Company.
 
(v) “Series E Certificate of Designation” means that certain Certificate of
Designation of Series E Convertible Preferred Stock, Series E-1 Convertible
Preferred Stock and Series E-2 Convertible Preferred Stock of the Company
adopted by the Company and filed with the Delaware Secretary of State prior to
the execution hereof.
 
(w) “Series E Preferred Stock” means the Series E Convertible Preferred Stock,
par value $0.0001 per share, of the Company.
 
(x) “Series E Securities” means shares of Series E Preferred Stock, Series E-1
Preferred Stock and Series E-2 Preferred Stock and Warrants to purchase shares
of Series E Preferred Stock, Series E-1 Preferred Stock or Series E-2 Preferred
Stock.
 
(y) “Series E Stockholder” means each holder of Series E Securities.
 
(z) “Series E-1 Preferred Stock” means the Series E-1 Convertible Preferred
Stock, par value $0.0001 per share, of the Company.
 
(aa) “Series E-2 Preferred Stock” means the Series E-2 Convertible Preferred
Stock, par value $0.0001 per share, of the Company
 
 
4

--------------------------------------------------------------------------------

 
 
(bb) “Shares” means the shares of Series E Preferred Stock, Series E-1 Preferred
Stock, Series E-2 Preferred Stock, Series C Preferred Stock, Series A Preferred
Stock and Common Stock.
 
(cc) “Warrants” means warrants and other rights issued by the Company to
purchase shares of Common Stock, Series A Preferred Stock, Series E Preferred
Stock, Series E-1 Preferred Stock or Series E-2 Preferred Stock, as the case may
be.
 
2. Tag-Along Rights With Respect to Sales of Series E Preferred Stock, Series
E-1 Preferred Stock and Series E-2 Preferred Stock.
 
(a) Tag-Along Rights.
 
(i) If, at any time after the date of this Agreement, a Series E Stockholder
desires to sell or otherwise transfer, directly or indirectly, through a
Derivatives Transaction or otherwise, in a Private Sale 10% or more of the
Series E Securities owned by such Series E Stockholder as of the date of this
Agreement (or, if the Series E Stockholder has joined this Agreement after the
date hereof, as of the date of such joinder) (a “Selling Stockholder”), then
each of the Series E Stockholders shall have the right to participate in the
proposed Private Sale by such Selling Stockholder as provided in this Section
2(a).  The Selling Stockholder shall give written notice (the “Series E
Tag-Along Notice”) to each of the Series E Stockholders of each proposed Sale of
such Series E Securities at least ten (10) days prior to the proposed effective
date of such Private Sale.  The Tag-Along Notice shall set forth the terms and
conditions of the Private Sale, including the number of Series E Securities that
the Selling Stockholder proposes to sell (the “Offered Series E Securities”),
the proposed timing of such Private Sale, the consideration to be paid for the
Offered Series E Securities, the identity of the proposed purchaser, and all
other material terms and conditions of such Private Sale, including the proposed
form of written agreement, if any.  Each of the other Series E Stockholders
shall have the right to sell to such transferee(s) a portion of its Series E
Securities equal to the product of (A) the number of Series E Securities then
held by such Series E Stockholder and (B) a fraction (1) the numerator of which
shall be the number of Offered Series E Securities, and (2) the denominator of
which shall be the total number of Series E Securities held as of the date of
this Agreement by the Series E Stockholders (including the Selling Stockholder)
participating in such Sale (as adjusted for stock splits, combinations and the
like and as reduced by any Sales previously made by such Series E Stockholder(s)
(including any that are Selling Stockholder(s)) subsequent to the date of this
Agreement).
 
(ii) Each Series E Stockholder that desires to exercise the tag-along rights to
participate in the proposed Private Sale as provided in this Section 2(a) (a
“Series E Tagging Stockholder” and, collectively, the “Series E Tagging
Stockholders”) must exercise such tag-along rights within ten (10) days after
its receipt of the Series E Tag-Along Notice, by delivery of a written notice to
the Selling Stockholder, with a copy to the Company, indicating such Series E
Tagging Stockholder’s desire to exercise its rights and specifying the number of
Series E Securities (the “Tagging Series E Securities”) it wishes to sell.  The
Tagging Series E Securities shall be in the same proportion of Shares and
Warrants as the Offered Series E Securities.  The number of Series E Securities
that the Selling Stockholder may sell pursuant to this Section 2 shall be
reduced by the equivalent amount of the Tagging Series E Securities, unless (A)
the transferee(s) have indicated their willingness to buy all of the Series E
Securities that the Selling Stockholder and Series E Tagging Stockholders desire
to sell, (B) the Company, at its sole option, elects to redeem such Tagging
Series E Securities or (C) the Selling Stockholder elects to purchase such
Tagging Series E Securities. At the closing of such Sale, each Series E Tagging
Stockholder shall deliver (A) all documents required to be executed in
connection with such Private Sale and (B) the certificates for the Series E
Securities being sold to the purchaser(s) thereof against receipt of the
purchase price therefor paid by certified or bank check or wire transfer.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii) In lieu of the transferee(s) purchasing the Tagging Series E Securities
pursuant to this Section 2(a), (A) the Company may, at its sole option, elect to
redeem such Tagging Series E Securities at the same price per share as such
transferee(s) would have paid pursuant to the provisions of Section 2(a) and/or
(B) the Selling Stockholder may elect to purchase such Tagging Series E
Securities at the same price per share as such transferee(s) would have paid
pursuant to the provisions of Section 2(a).  Any such redemption by the Company
or purchase by the Selling Stockholder shall be completed prior to or
simultaneously with the proposed Sale.
 
(iv) If a Series E Tagging Stockholder properly exercises its tag-along rights
under this Section 2(a) and the Tagging Series E Securities are not (A)
purchased by the purchaser of the Offered Series E Securities, (B) redeemed by
the Company or (C) purchased by the Selling Stockholder, then the Selling
Stockholder shall not be permitted to consummate the proposed Sale of the Series
E Securities, and any such attempted Sale shall be null and void.
 
(v) Any notice given by a Series E Tagging Stockholder in which it elects to
exercise its tag-along rights provided in this Section 2(a) shall be irrevocable
and shall constitute a binding agreement to sell (to either the proposed
transferee(s) or the Selling Stockholder, as the case may be) or submit for
redemption to the Company such Tagging Series E Securities as are included
therein on the terms and conditions applicable to such sale or redemption.
 
(b) Exclusions.  The tag-along and redemption rights provided in this Section 2
shall not apply: (i) in the case of a transfer to a Permitted Transferee, (ii)
to a pledge that creates a mere security interest, provided that the pledgee
thereof agrees in writing in advance to be bound by and comply with all
applicable provisions of this Agreement to the same extent as if it were the
Stockholder making such pledge, (iii) to any lien or pledge outstanding as of
the date of this Agreement, (iv) to any sale, transfer or other disposition of
Securities pursuant to Rule 144 or (v) to a transfer of the Series C Preferred
Stock pursuant to the Beacon APA (as defined in Section 4(a)) (A) from the
Company to the escrow agent, (B) from the escrow agent to the Company or any of
its affiliates or to Beacon (as defined in Section 4(a)) or any of its
stockholders or (C) from Beacon to any of its stockholders; provided that in the
case of clause(s) (i) or (ii), the Stockholder shall deliver notice to each of
the Series E Stockholders of such pledge, gift or transfer and such Securities
shall at all times remain subject to the terms and restrictions set forth in
this Agreement and such transferee shall, as a condition to such transfer or
pledge, deliver a counterpart signature page to this Agreement as confirmation
that such transferee shall be bound by all the terms and conditions of this
Agreement as a Stockholder (but only with respect to the securities so
transferred to the transferee).  For the purposes of any calculation in this
Section 2 using the number of Series E Securities held as of the date of this
Agreement, such calculations shall, for a transferee pursuant to this Section
2(b), instead use the number of Series E Securities received by such transferee
pursuant hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
3. Tag-Along Rights With Respect to Sales of Common Stock.
 
(a) Private Sales.
 
(i) If, at any time after the date of this Agreement, a Stockholder desires to
sell or otherwise transfer, directly or indirectly, through a Derivatives
Transaction or otherwise, in a Private Sale all or any portion of such
Stockholder’s Common Securities (a “Common Selling Stockholder”), then each
holder of Preferred Securities shall have the right to participate in the
proposed Private Sale by such Common Selling Stockholder as provided in this
Section 3(a).  The Common Selling Stockholder shall give written notice (the
“Tag-Along Notice”) to each holder of Preferred Securities of each proposed
Private Sale of such Common Securities at least ten (10) days prior to the
proposed effective date of such Private Sale.  The Tag-Along Notice shall set
forth the terms and conditions of the Private Sale, including the number of
Common Securities that the Common Selling Stockholder proposes to sell (the
“Offered Securities”), the proposed timing of such Private Sale, the
consideration to be paid for the Offered Securities, the identity of the
proposed purchaser, and all other material terms and conditions of the Private
Sale, including the proposed form of written agreement, if any.  Each holder of
Preferred Securities shall have the right to sell to such transferee(s) a
portion of its Preferred Securities equal to the product of (A) the number of
Preferred Securities then held by such Stockholder and (B) a fraction (1) the
numerator of which shall be the number of Offered Securities, and (2) the
denominator of which shall be the total number of Common Securities held as of
the date of this Agreement by the holders of Preferred Securities, including the
Common Selling Stockholder participating in such Sale (as adjusted for stock
splits, combinations and the like and as reduced by any Sales previously made by
such holder of Preferred Securities and the Common Selling Stockholder
subsequent to the date of this Agreement).  The price per share of Series A
Preferred Stock to be paid by such transferee(s) shall be equal to one hundred
(100) times the price to be paid by such transferee(s) for each share of Common
Stock (subject to equitable adjustment for stock splits, combinations and the
like that are made with respect to the Series A Preferred Stock where no
corresponding adjustment is made to the Common Stock).  The price per share of
Series C Preferred Stock to be paid by such transferee(s) shall be equal to (X)
the Conversion Shares (as defined in the Series C Certificate of Designation)
divided by the number of shares of Series C Preferred Stock issued and
outstanding as of the Series C Original Issue Date (as defined in the Series C
Certificate of Designation) times (Y) the price to be paid by such transferee(s)
for each share of Common Stock (subject to equitable adjustment for stock
splits, combinations and the like that are made with respect to the Series C
Preferred Stock where no corresponding adjustment is made to the Common
Stock).  The price per share of Series E Preferred Stock, Series E-1 Preferred
Stock and Series E-2 Preferred Stock to be paid by such transferee(s) shall be
equal to the Conversion Rate (as defined in the Series E Certificate of
Designation) times the price to be paid by such transferee(s) for each share of
Common Stock (subject to equitable adjustment for stock splits, combinations and
the like that are made with respect to the Series E Preferred Stock, Series E-1
Preferred Stock or Series E-2 Preferred Stock, as applicable, where no
corresponding adjustment is made to the Common Stock).
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) Each holder of Preferred Securities that desires to exercise the tag-along
rights to participate in the proposed Private Sale as provided in Section 2(a)
(a “Preferred Tagging Stockholder” and, collectively, the “Preferred Tagging
Stockholders”) must exercise such tag-along rights within ten (10) days after
its receipt of the Tag-Along Notice, by delivery of a written notice to the
Common Selling Stockholder, with a copy to the Company, indicating the desire of
such Preferred Tagging Stockholder to exercise its rights and specifying the
number and series of Preferred  Securities (the “Tagging  Securities”) it wishes
to sell.  The Tagging Securities shall be in the same proportion of Shares and
Warrants as the Offered Securities.  The number of Common Securities that the
Common Selling Stockholder may sell pursuant to this Section 3 shall be reduced
by the equivalent amount of the Tagging Securities, unless (A) the transferee(s)
have indicated their willingness to buy all of the Common Securities and
Preferred Securities that the Common Selling Stockholder and Preferred Tagging
Stockholders desire to sell, (B) the Company, at its sole option, elects to
redeem such Tagging Securities or (C) the Common Selling Stockholder elects to
purchase such Tagging Securities. At the closing of such Sale, each of the
Preferred Tagging Stockholders shall deliver (A) all documents required to be
executed in connection with such Private Sale and (B) the certificates for the
Tagging Securities being sold to the purchaser(s) thereof against receipt of the
purchase price therefor paid by certified or bank check or wire transfer.
 
(iii) In lieu of the transferee(s) purchasing the Tagging Securities pursuant to
this Section 3(a), (A) the Company may, at its sole option, elect to redeem such
Tagging Securities at the same price per share as such transferee(s) would have
paid pursuant to the provisions of Section 3(a) and/or (B) the Common Selling
Stockholder may elect to purchase such Tagging Securities at the same price per
share as such transferee(s) would have paid pursuant to the provisions of
Section 3(a).  Any such redemption by the Company or purchase by the Common
Selling Stockholder shall be completed prior to or simultaneously with the
proposed Sale.
 
(iv) If a Preferred Tagging Stockholder properly exercises its tag-along rights
under this Section 3(a) and the Tagging Securities are not (A) purchased by the
purchaser of the Offered Securities, (B) redeemed by the Company or (C)
purchased by the Common Selling Stockholder, then the Common Selling Stockholder
shall not be permitted to consummate the proposed Sale of the Common Securities,
and any such attempted Sale shall be null and void.
 
(v) Any notice given by a Preferred Tagging Stockholder in which it elects to
exercise its tag-along rights provided in this Section 3(a) shall be irrevocable
and shall constitute a binding agreement to sell (to either the proposed
transferee(s) or the Common Selling Stockholder, as the case may be) or submit
for redemption to the Company such Tagging Securities as are included therein on
the terms and conditions applicable to such sale or redemption.
 
(b) Market Sales.
 
 
8

--------------------------------------------------------------------------------

 
 
(i) If, at any time after the date of this Agreement, a Stockholder desires to
sell or otherwise transfer, directly or indirectly, through a Derivatives
Transaction or otherwise, in a Market Sale all or any portion of such
Stockholder’s Common Securities (a “Market Selling Stockholder”) then each of
the holders of Preferred Securities may request that the Company redeem certain
Preferred Securities held by such holder of Preferred Securities as provided in
this Section 3(b), and the right of the Market Selling Stockholder to sell or
otherwise transfer any Common Securities in such Market Sale shall be subject to
the Company agreeing, at its sole option, to redeem such Preferred Securities
pursuant to this Section 3(b).  The Market Selling Stockholder shall give
written notice (the “Market Tag-Along Notice”) to each of the holders of
Preferred Securities and the Company of each proposed Market Sale at least one
(1) Business Day prior to the proposed effective date of such Market Sale,
subject to the timing set forth in Section 3(b)(iii) below.  The Market
Tag-Along Notice shall set forth the terms and conditions of the Market Sale,
including the number of Offered Securities and the proposed timing of the Market
Sale and the price per share (the “Redemption Price”) at which the respective
Preferred Securities will be redeemed (which, in the case of (a) the Series A
Securities shall be equal to one hundred (100) times the volume weighted average
for shares of Common Stock on the Market on the proposed date of such Market
Sale (subject to equitable adjustment for stock splits, combinations and the
like that are made with respect to the Series A Preferred Stock where no
corresponding adjustment is made to the Common Stock), (b) the Series C
Preferred Stock shall be equal to (X) the Conversion Shares (as defined in the
Series C Certificate of Designation) divided by the number of shares of Series C
Preferred Stock issued and outstanding as of the Series C Original Issue Date
(as defined in the Series C Certificate of Designation) times (Y) the volume
weighted average for shares of Common Stock on the Market on the proposed date
of such Market Sale (subject to equitable adjustment for stock splits,
combinations and the like that are made with respect to the Series C Preferred
Stock where no corresponding adjustment is made to the Common Stock) and (c) the
Series E Securities shall be equal to Conversion Rate (as defined in the Series
E Certificate of Designation) times the volume weighted average for shares of
Common Stock on the Market on the proposed date of such Market Sale (subject to
equitable adjustment for stock splits, combinations and the like that are made
with respect to the Series E Preferred Stock, Series E-1 Preferred Stock or
Series E-2 Preferred Stock, as applicable, where no corresponding adjustment is
made to the Common Stock)).  The Market Tag-Along Notice shall be delivered by
hand delivery to the addresses and confirmed telephonically to the individuals
set forth on Schedule B hereto, as such addresses and telephone numbers may be
updated from time to time by each of the holders of Preferred Securities upon
written notice to the Company and the Stockholders.
 
(ii) If a Stockholder exercises its tag-along redemption rights in accordance
with Section 3(b)(iii) below, such Stockholder shall request the Company to
redeem a portion of its Preferred Securities equal to the product of (A) the
number of Preferred Securities then held by such Stockholder and (B) a fraction
(1) the numerator of which shall be the number of Offered Securities, and (2)
the denominator of which shall be the total number of Common Securities held as
of the date of this Agreement by the Market Selling Stockholder and the holders
of Preferred Securities participating in such Sale (as adjusted for stock
splits, combinations and the like and as reduced by any Sales previously made by
the Market Selling Stockholder and such holders of Preferred Securities
subsequent to the date of this Agreement).
 
 
9

--------------------------------------------------------------------------------

 
 
(iii) If the Market Tag-Along Notice is delivered prior to 10 a.m. New York
time, the tag-along redemption rights provided in this Section 3(b) must be
exercised in respect of the Preferred Securities by the holders of Preferred
Securities prior to 5 p.m., New York time, on the date of the Market Tag-Along
Notice and if the Market Tag-Along Notice is delivered at or after 10 a.m. New
York time, the tag-along redemption rights provided in this Section 3(b) must be
exercised by the holders of Preferred Securities prior to 5 p.m., New York time,
on the Business Day following its receipt of the Market Tag-Along Notice.  The
tag-along redemption rights shall be exercised by delivery of a written notice
(the “Redemption Notice”) to the Market Selling Stockholder, with a copy to the
Company, indicating such Stockholder’s desire to exercise its rights and
specifying the number and series of Preferred Securities it requests to have the
Company redeem.  The Preferred Securities shall be in the same proportion of
Shares and Warrants as the Offered Securities.  The Company must notify the
Market Selling Stockholder and each of the holders of Preferred Securities
whether it agrees, in its sole option, to effect the requested redemption within
the following applicable timeframe: (A) if the Company receives such holder of
Preferred Securities’ Redemption Notice at least two hours prior to 5 p.m., New
York time, on the date of the Redemption Notice, then it must provide such
notification prior to 5 p.m., New York time, on such date, or (B) if the Company
receives such holder of Preferred Securities’ Redemption Notice less than two
hours prior to 5 p.m. or after 5 p.m., New York time, on the date of the
Redemption Notice, then it must provide such notification prior to 11:00 AM, New
York time, on the Business Day following the date on which it received such
Redemption Notice.  If the Company agrees, at its sole option, to redeem such
Preferred Securities, it shall do so within four Business Days of the receipt by
the Company of the Redemption Notice at the price per share set forth in the
Market Tag-Along Notice; provided, however, that if the Market Selling
Stockholder does not consummate the Market Sale set forth in the Market
Tag-Along Notice, the Company shall not be required to redeem the Preferred
Securities and for the purposes of this Agreement, the Market Tag-Along Notice
shall be treated as having been withdrawn.
 
(iv) If a Stockholder properly exercises its tag-along redemption rights under
this Section 3(b) and the Company does not agree to redeem the Preferred
Securities, then the Market Selling Stockholder may elect to purchase the
Preferred Securities at a price per share equal to the Redemption Price.
 
(v) If a Stockholder properly exercises its tag-along redemption rights under
this Section 3(b) and (A) the Company does not agree to redeem the Preferred
Securities and (B) the Market Selling Stockholder does not elect to purchase
such Preferred Securities, then the Market Selling Stockholder(s) shall not be
permitted to consummate the proposed Sale of the Common Securities, and any such
attempted Sale shall be null and void.
 
(vi) If a Stockholder properly exercises its tag-along redemption rights under
this Section 3(b) and the Company agrees to redeem the Preferred Securities but
fails to do so for any reason, then the Market Selling Stockholder(s) shall,
within two Business Days of such failure by the Company, purchase the Preferred
Securities at the Redemption Price.
 
(vii) Any notice given by a Stockholder in which it elects to exercise its
tag-along redemption rights provided in this Section 3(b) shall be irrevocable
and shall constitute a binding agreement to submit for redemption or sell to the
Market Selling Stockholder such Preferred Securities as are included therein on
the terms and conditions applicable to such redemption or sale.
 
 
10

--------------------------------------------------------------------------------

 
 
(c) Public Sales.  If at any time any Stockholder proposes a Public Sale that is
not also a Market Sale (a “Subject Public Sale”), the Company or such
Stockholder, as the case may be, shall provide written notice (the “Offering
Notice”) of the Subject Public Sale to the holders of Preferred Securities at
least twenty (20) Business Days prior to the proposed effective date of the
Subject Public Sale (the “Offering Date”), setting forth the anticipated terms
and conditions of the Subject Public Sale.  Upon receipt of an Offering Notice,
each holder of Preferred Securities may elect to request that the Company redeem
a portion of its Preferred Securities equal to the product of (i) the number of
Preferred Securities then held by such Stockholder and (ii) a fraction (A) the
numerator of which shall be the number of Common Securities to be sold by the
Stockholder proposing such Public Sale (a “Public Sale Selling Stockholder”),
and (B) the denominator of which shall be the total number of Common Securities
held by the Public Sale Selling Stockholder and holders of Preferred Securities
participating in such Sale as of the date of this Agreement (as adjusted for
stock splits, combinations and the like and as reduced by any Sales previously
made by the Public Sale Selling Stockholder and such holders of Preferred
Securities).  The redemption rights provided in this Section 3(c) must be
exercised by such holder of Preferred Securities within ten (10) Business Days
of the delivery of the Offering Notice by delivering a written notice (an
“Offering Redemption Notice”) to the Company, with a copy to the Public Sale
Selling Stockholder, stating the number and series of Preferred Securities
requested to be redeemed pursuant thereto. The Preferred Securities requested to
be redeemed shall be in the same proportion of Shares and Warrants as the Common
Securities proposed to be sold in the Subject Public Sale.  The redemption price
per share in the case of (a) the Series A Securities shall be equal to one
hundred (100) times the price per share of Common Stock received in the Public
Sale by the Public Sale Selling Stockholder, before underwriter discounts or
commissions (subject to equitable adjustment for stock splits, combinations and
the like that are made with respect to the Series A Preferred Stock, where no
corresponding adjustment is made to the Common Stock), (b) the Series C
Preferred Stock shall be equal to (X) the Conversion Shares (as defined in the
Series C Certificate of Designation) divided by the number of shares of Series C
Preferred Stock issued and outstanding as of the Series C Original Issue Date
(as defined in the Series C Certificate of Designation) times (Y) the price per
share of Common Stock received in the Public Sale by the Public Sale Selling
Stockholder, before underwriter discounts or commissions (subject to equitable
adjustment for stock splits, combinations and the like that are made with
respect to the Series C Preferred Stock, where no corresponding adjustment is
made to the Common Stock) and (c) the Series E Securities shall be equal to
Series E Conversion Rate, Series E-1 Conversion Rate or Series E-2 Conversion
Rate, as applicable (as such terms are defined in the Series E Certificate of
Designation) times the price per share of Common Stock received in the Public
Sale by the Public Sale Selling Stockholder, before underwriter discounts or
commissions (subject to equitable adjustment for stock splits, combinations and
the like that are made with respect to the Series E Preferred Stock, Series E-1
Preferred Stock or Series E-2 Preferred Stock, where no corresponding adjustment
is made to the Common Stock) (the respective “Offering Redemption Price”).  Upon
receiving an Offering Redemption Notice pursuant to this Section 3(c), the
Company shall have two (2) Business Days to notify the holders of Preferred
Securities and the Public Sale Selling Stockholder whether it will, at its sole
option, redeem the Securities requested in the Offering Redemption Notice.  If
it agrees to redeem such Securities, it shall also within such time frame set a
date for redemption (the respective “Redemption Date”), which date shall be no
later than five (5) Business Days prior to the Offering Date.  If the Company
does not agree to redeem any Preferred Securities subject to an Offering
Redemption, then the Selling Stockholder may elect to purchase such Preferred
Securities at a price per share equal to the Offering Redemption Price.  If (A)
the Company does not agree to redeem any Preferred Securities subject to an
Offering Redemption and (B) the Public Sale Selling Stockholder does not elect
to purchase such Preferred Securities, or if after having so agreed, the Company
fails to redeem or the Public Sale Selling Stockholder fails to purchase, any
Preferred Securities subject to an Offering Redemption Notice pursuant to this
Section 3(c), the Public Sale Selling Stockholder(s) may not consummate the
Subject Public Sale.  Any notice given by a Stockholder in which it elects to
exercise its offering redemption rights provided in this Section 3(c) shall be
irrevocable and shall constitute a binding agreement to submit for redemption or
sell to the Public Sale Selling Stockholder such Preferred Securities as are
included therein on the terms and conditions applicable to such redemption or
sale.
 
 
11

--------------------------------------------------------------------------------

 
 
(d) Exclusions.  The tag-along and redemption rights provided in this Section 3
shall not apply: (i) in the case of a transfer to a Permitted Transferee, (ii)
to a pledge that creates a mere security interest, provided that the pledgee
thereof agrees in writing in advance to be bound by and comply with all
applicable provisions of this Agreement to the same extent as if it were the
Stockholder making such pledge, (iii) to any lien or pledge outstanding as of
the date of this Agreement, (iv) to any sale, transfer or other disposition of
Securities pursuant to Rule 144, (v) to a transfer of the Series C Preferred
Stock pursuant to the Beacon APA (A) from the Company to the escrow agent, (B)
from the escrow agent to the Company or any of its affiliates or to Beacon or
any of its stockholders or (C) from Beacon to any of its stockholders or (vi) to
any sale, transfer or other disposition of Securities following a Mandatory
Conversion (as defined in the Series E Certificate of Designation); provided
that in the case of clause(s) (i) or (ii), the Stockholder shall deliver notice
to the holders of Preferred Securities of such pledge, gift or transfer and such
Common Securities shall at all times remain subject to the terms and
restrictions set forth in this Agreement and such transferee shall, as a
condition to such transfer or pledge, deliver a counterpart signature page to
this Agreement as confirmation that such transferee shall be bound by all the
terms and conditions of this Agreement as a Stockholder (but only with respect
to the securities so transferred to the transferee).  For the purposes of any
calculation in this Section 3 using the number of Common Securities or Preferred
Securities held as of the date of this Agreement, such calculations shall, for a
transferee pursuant to this Section 3(d), instead use the number of Securities
received by such transferee pursuant hereto.
 
(e) Volume Exclusions.  In addition to the exclusions set forth in Section 3(d)
above, the tag-along rights and related obligations of the Company with respect
to redemptions provided in Sections 3(a), 3(b) and 3(c) shall not apply to Sales
by a Stockholder of up to 10% of the Common Securities held by such Stockholder
as of the date that such Stockholder first became party to this Agreement in any
consecutive twelve month period.  The following calculation shall be used in
determining the percentage of a Stockholder’s Common Securities that are being
sold or otherwise transferred in any given Sale: (x) the number of Common
Securities previously sold pursuant to this Section 3(e) by such Stockholder and
proposed to be sold by such Stockholder divided by (y) the total number of
Common Securities held by such Stockholder as of the date of this Agreement (as
adjusted for stock splits, combinations and the like).
 
4. Preemptive Rights.
 
 
12

--------------------------------------------------------------------------------

 
 
(a) If the Company or any of its Subsidiaries proposes to issue additional
equity securities, including any warrants, options or other rights to acquire
equity of the Company or any of its subsidiaries or debt securities that are
convertible into or exchangeable or exercisable for equity securities of the
Company or any of its Subsidiaries (with the exception of any issuance (i) in
connection with any acquisition of assets of another Person by the Company or
any of its Subsidiaries, whether by purchase of stock, merger, consolidation,
purchase of all or substantially all of the assets of such Person or otherwise
(excluding any issuance for purposes of financing such transaction) approved by
the Board and the requisite holders of the Series E Preferred Stock and Series
E-2 Preferred Stock to the extent required under the Series E Certificate of
Designation, (ii) Exempted Securities (as such term is defined in the Series E
Certificate of Designation), (iii) in an underwritten public offering resulting
in gross proceeds of at least $50,000,000 and at a price per share pursuant to
which the Company’s market capitalization would be at least $175,000,000 and
(iv) approved by holders of the majority of the Series E Preferred Stock and
Series E-2 Preferred Stock, voting as a separate class (in each case, having
been approved in accordance with the terms of this Agreement and the Series E
Certificate of Designation, to the extent applicable)) (“Preemptive
Securities”), the Company shall provide written notice (an “Issuance Notice”) to
each holder of Preferred Securities of such anticipated issuance no later than
twenty-two (22) Business Days prior to the anticipated issuance date.  Such
notice shall set forth the principal terms and conditions of the issuance,
including a description of the Preemptive Securities proposed to be issued, the
proposed purchase price for such Preemptive Securities and the anticipated
issuance date.  Each holder of Preferred Securities shall have the right to
purchase a number of Preemptive Securities determined by multiplying (i) the
number of Preemptive Securities proposed to be issued, by (ii) a fraction, the
numerator of which is the number of shares of Preferred Stock held by such
Stockholder on an as-converted basis at the time the Issuance Notice for such
Preemptive Securities is given and the denominator of which is the total number
of shares of the Company’s Common Stock issued and outstanding on a
fully-diluted, as converted, basis on the date of the Issuance Notice (the “Pro
Rata Portion”).  Each holder of Preferred Securities that desires to purchase
Preemptive Securities at the price and on the terms and conditions specified in
the Company’s notice must deliver an irrevocable written notice to the Company
(a “Preemptive Exercise Notice”) no later than ten (10) Business Days after the
delivery of the Issuance Notice, setting forth (x) the number of such Preemptive
Securities for which such right is exercised (which such number shall not exceed
such Stockholder’s Pro Rata Portion of such Preemptive Securities) and (y) the
maximum number of additional Preemptive Securities that such Stockholder would
be willing to purchase in excess of such Stockholder’s Pro Rata Portion in the
event that any other Stockholder or other Person entitled to exercise preemptive
rights with respect to such issuance elects not to purchase its full Pro Rata
Portion of such Preemptive Securities.
 
(b) In the event the Stockholders with preemptive rights pursuant to clause (a)
above do not purchase all such Preemptive Securities in accordance with the
procedures set forth in such clause (a), the Company shall have one hundred
twenty (120) days after the anticipated issuance date to sell to other Persons
the remaining Preemptive Securities at the price and on such terms and
conditions that are no more favorable to such other Persons than those specified
in the Company’s notices to the Stockholders pursuant to Section 4(a).  If the
Company fails to sell such Preemptive Securities within one hundred twenty (120)
days of the anticipated issuance date provided in the notices given to the
Stockholders pursuant to Section 4(a), the Company shall not thereafter issue or
sell any Preemptive Securities without first offering such Preemptive Securities
to the holders of Preferred Securities in the manner provided in this Section 4.
 
(c) The election by a Stockholder not to exercise its preemptive rights under
this Section 4 in any one instance shall not affect such Stockholder’s right
(other than in respect of a reduction in its Pro Rata Portion) as to any future
issuances under this Section 4.
 
(d) All costs and expenses incurred by the Company in connection with its
obligations under this Section 4, including all attorneys fees and charges, all
accounting fees and charges and all finders, brokerage or investment banking
fees, charges or commissions, shall be paid by the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
(e) Notwithstanding any provision hereof to the contrary, in lieu of complying
with the provisions of this Section 4, the Company may elect to give the
Issuance Notice to the Stockholders with preemptive rights pursuant to Section
4(a) within ten (10) days after the issuance of Preemptive Securities and
thereafter give such Stockholders the right to purchase such number of
Preemptive Securities as would provide them with the same ownership as if the
Issuance Notice and preemptive rights had been provided prior to the issuance of
the Preemptive Securities, all on the same terms and conditions as would
otherwise apply under this Section 4.
 
(f) The preemptive rights under this Section 4 shall terminate on such date as
of which less than 25% of the shares of Series E Preferred Stock and Series E-2
Preferred Stock collectively issued in the Transactions remain outstanding.
 
5. Certain Sales.  At any time on or after December 5, 2016, to the extent a
Stockholder holds any Preferred Securities (the “Remaining Securities”), such
Stockholder may provide notice to the Company of its desire to sell all or any
portion of the Remaining Securities.  Upon receipt of such notice, the Company
will use its commercially reasonable efforts to assist such Stockholder in
facilitating a sale, transfer or other disposition of the Remaining Securities
(which, for avoidance of doubt, shall not include any obligation to pursue or
consummate a Change of Control).  Alternatively, upon receipt of such notice,
the Company may, at its sole option, redeem the Remaining Securities at a price
per share equal to (x) the number of shares of Common Stock into which a share
of the Remaining Securities would be convertible pursuant to the certificate of
designation relating to such series of Shares, multiplied by (y) the fair market
value of a share of Common Stock as determined in accordance with the terms of
the certificate of designation relating to such series of Shares.
 
6. No Mandatory Redemption.  For the avoidance of doubt and notwithstanding
anything to the contrary herein, any redemption of Shares or other securities by
the Company referenced herein shall not be mandatory and shall be made only at
the Company’s sole and exclusive option, unless and then only to the extent
specifically agreed to by the Company (at its sole and exclusive option) in
writing in response to a redemption request made under this Agreement.
 
7. Series E, Oak, DBIC and GFI Board Designees.
 
(a) For so long as the Stockholders set forth on Schedule C hereto (the “Series
E Designee Holders”) collectively own (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) at least
(A) 25% of the Series E Preferred Stock and/or Series E-2 Preferred Stock issued
in the Transactions or (B) in the event of a conversion of the Series E
Preferred Stock and/or Series E-2 Preferred Stock, 25% of the Common Stock
underlying the Series E Preferred Stock and/or Series E-2 Preferred Stock, as
applicable, issued in the Transactions, (i) the Company will nominate and use
its reasonable best efforts to cause to be elected and cause to remain a
director on the Board and (ii) each Stockholder, at each annual meeting of the
stockholders of the Company, or at any meeting of the stockholders of the
Company at which members of the Board are to be elected, or whenever members of
the Board are to be elected by written consent, agrees to vote or act with
respect to all shares of voting capital stock of the Company registered in its
name or beneficially owned by it as of the date hereof and any and all
securities of the Company legally or beneficially acquired by such Stockholder
after the date hereof, so as to elect, and not to vote to remove, one person
designated in writing collectively by the Series E Designee Holders (the “Series
E Designee”).  Subject to the following sentence, the consent of each of the
Series E Designee Holders holding at least 8% of the outstanding shares of
Series E Preferred Stock or Series E-2 Preferred Stock as of the date hereof, as
set forth on Schedule C hereto (each, an “8% Series E Designee Holder”), shall
be required in respect of the designation of the Series E Designee, for so long
as such 8% Series E Designee Holder shall hold at least 25% of the shares of
Series E Preferred Stock and/or Series E-2 Preferred Stock it acquired as of the
date hereof.  Notwithstanding the foregoing, for so long as Oak continues to own
at least 25% of the shares of Series E Preferred Stock acquired by it in the
Transactions (or, in the event of a conversion of the Series E Preferred Stock,
25% of the Common Stock underlying the Series E Preferred Stock it acquired in
the Transactions), the Series E Designee shall be designated by Oak in its sole
discretion, and in such event Oak shall be deemed to be the “Series E Designee
Holders.”
 
 
14

--------------------------------------------------------------------------------

 
 
(b) Subject to applicable law and the rules and regulations of the Securities
and Exchange Commission and any securities exchange or quotation system on which
the Company’s securities are listed or quoted, the 8% Series E Designee Holders
shall have the right to require that the Series E Designee be a member of each
principal committee of the Board.
 
(c) For so long as Oak continues to own at least 25% of the shares of Series E
Preferred Stock or Series E-2 Preferred Stock acquired by it in the Transactions
(or, in the event of a conversion of the Series E-1 Preferred Stock or Series
E-2 Preferred Stock, 25% of the Common Stock underlying the Series E Preferred
Stock or Series E-2 Preferred Stock it acquired in the Transactions), (i) the
Company will nominate and use its reasonable best efforts to cause to be elected
and cause to remain a director on the Board and (ii) each Stockholder, at each
annual meeting of the stockholders of the Company, or at any meeting of the
stockholders of the Company at which members of the Board are to be elected, or
whenever members of the Board are to be elected by written consent, agrees to
vote or act with respect to all shares of voting capital stock of the Company
registered in its name or beneficially owned by it as of the date hereof and any
and all securities of the Company legally or beneficially acquired by such
Stockholder after the date hereof, so as to elect, and not to vote to remove,
one person designated by Oak (the “Oak Designee”), which Oak Designee shall, for
the avoidance of doubt, be in addition to Oak’s rights in respect of the Series
E Designee pursuant to Section 7(a) hereof.
 
(d) For so long as DBIC continues to own at least 25% of the shares of Series
E-2 Preferred Stock acquired by it in the Series E-2 Transaction (or, in the
event of a conversion of the Series E-2 Preferred Stock, 25% of the Common Stock
underlying the Series E-2 Preferred Stock it acquired in the Series E-2
Transaction), (i) the Company will nominate and use its reasonable best efforts
to cause to be elected and cause to remain a director on the Board and (ii) each
Stockholder, at each annual meeting of the stockholders of the Company, or at
any meeting of the stockholders of the Company at which members of the Board are
to be elected, or whenever members of the Board are to be elected by written
consent, agrees to vote or act with respect to all shares of voting capital
stock of the Company registered in its name or beneficially owned by it as of
the date hereof and any and all securities of the Company legally or
beneficially acquired by such Stockholder after the date hereof, so as to elect,
and not to vote to remove, two people designated by DBIC (the “DBIC Designees”).
 
(e) For so long as GFI continues to own at least 25% of the shares of Series E
Preferred Stock or Series E-2 Preferred Stock acquired by it in the Transactions
(or, in the event of a conversion of the Series E Preferred Stock or Series E-2
Preferred Stock, 25% of the Common Stock underlying the Series E Preferred Stock
or Series E-2 Preferred Stock it acquired in the Transactions), (i) the Company
will nominate and use its reasonable best efforts to cause to be elected and
cause to remain a director on the Board and (ii) each Stockholder, at each
annual meeting of the stockholders of the Company, or at any meeting of the
stockholders of the Company at which members of the Board are to be elected, or
whenever members of the Board are to be elected by written consent, agrees to
vote or act with respect to all shares of voting capital stock of the Company
registered in its name or beneficially owned by it as of the date hereof and any
and all securities of the Company legally or beneficially acquired by such
Stockholder after the date hereof, so as to elect, and not to vote to remove,
one person designated by GFI (the “GFI Designee”).
 
 
15

--------------------------------------------------------------------------------

 
 
(f) It shall be a condition precedent to the Company’s obligations under
Sections 7(a), (c), (d) and (e), respectively, that (i) the Series E Designee
Holders and the Series E Designee, Oak and the Oak Designee, DBIC and the DBIC
Designees, and GFI and the GFI Designee, respectively, shall timely furnish to
the Company such information regarding the Series E Designee Holders and the
Series E Designee, Oak and the Oak Designee, DBIC and the DBIC Designees, and
GFI and the GFI Designee, respectively, as shall be reasonably necessary for the
Company to comply with its disclosure and other obligations under applicable law
and the rules and regulations of the Securities and Exchange Commission and any
securities exchange or quotation system on which the Company’s securities are
listed or quoted, (ii) the Series E Designee Holders, Oak, DBIC and GFI,
respectively, shall comply with applicable law and the rules and regulations of
the Securities and Exchange Commission with respect to their right to designate
the Series E Designee, the Oak Designee, the DBIC Designees and the GFI
Designee, respectively, and (iii) the Series E Designee, Oak Designee, DBIC
Designees and the GFI Designee, respectively, shall comply with applicable law
and the rules and regulations of the Securities and Exchange Commission with
respect to his or her membership on the Board.
 
(g) In addition to the foregoing rights set forth in this Section 7, so long as
any Stockholder (other than Jefferies) holding at least 8% of the outstanding
shares of Series E Preferred Stock, Series E-1 Preferred Stock or Series E-2
Preferred Stock as of the date hereof owns at least 25% of the shares of Series
E Preferred Stock, Series E-1 Preferred Stock or Series E-2 Preferred Stock,
respectively, acquired by it in the Transactions, such Stockholder shall have
the right to appoint one non-voting representative to attend each meeting of the
Board and each committee thereof (an “Investor Observer”).  Each Investor
Observer will be entitled to receive copies of all notices, minutes, consents
and other materials and information that the Company provides to the Board;
provided that (a) the Investor Observer shall execute a confidentiality
agreement in a form reasonably acceptable to the Company and the investor
designating such Investor Observer, and (b) the Company may require such
Investor Observer to be recused from any meeting and may redact such materials
on advice of counsel in connection with matters involving the attorney-client
privilege or conflicts of interest.
 
(h) Each Stockholder agrees to vote, or cause to be voted, all voting Shares
owned by such Stockholder, or over which such Stockholder has voting control,
from time to time and at all times, in whatever manner as shall be necessary to
ensure that the size of the Board shall be set and remain at no more than seven
directors.
 
(i) The provisions of Section 7(h) shall terminate and be of no further force or
effect on the date immediately prior to the date, if any, on which shares of
Common Stock are listed on the New York Stock Exchange, the NYSE Amex, the
NASDAQ Stock Market or any successor to any of the foregoing.
 
(j) For so long as Jefferies & Company, Inc. (“Jefferies”) owns at least
twenty-five percent (25%) of the shares of Series E Preferred Stock acquired in
connection with the Exchange Transaction, Jefferies shall be entitled to appoint
two (2) non-voting representatives to attend each meeting of the Company’s Board
of Directors and each committee thereof (the “Jefferies Observers”).  The
Jefferies Observers will be entitled to receive copies of all notices, minutes,
consents and other materials and information that the Company provides to the
Board; provided that (a) the Jefferies Observers shall execute a confidentiality
agreement in a form reasonably acceptable to the Company and Jefferies, and (b)
the Company may require the Jefferies Observers to be recused from any meeting
and may redact such materials on advice of counsel in connection with matters
involving the attorney-client privilege or conflicts of interest.  Such observer
rights in this Section 7(j) supersede and are in lieu of all other observer
rights granted to Jefferies prior to the date hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
8. Affirmative Covenant.  If any Applicable Action is required to be approved
pursuant to Section 4(e) of the Series E Certificate of Designation and is
approved pursuant to Section 4(e) of the Series E Certificate of Designation,
then Oak and any other Stockholder who owns, beneficially or of record, shares
of Series C Preferred Stock shall (a) provide an affirmative vote or written
consent (with respect to all shares of Series C Preferred Stock held of record
or beneficially by them or over which they exercise voting control) for such
Applicable Action pursuant to Section 4(d) of the Series C Certificate of
Designation, or (b) in lieu of the affirmative vote or written consent
contemplated by the foregoing clause (a), provide an affirmative vote or written
consent (with respect to all shares of Series C Preferred Stock held of record
or beneficially by them or over which they exercise voting control) to waive the
provisions of Section 4(d) of the Series C Certificate of Designation (pursuant
to Section 11 of the Series C Certificate of Designation) with respect to such
Applicable Action.  As used herein, the term “Applicable Action” means any
action with respect to which the Company is required to obtain the affirmative
vote or written consent of any holders Series C Preferred Stock pursuant to
Section 4(d) of the Series C Certificate of Designation (whether together as a
single class with the holders of Series D Preferred Stock and Series D-1
Preferred Stock or acting on their own due to the Series D Preferred Stock and
Series D-1 Preferred Stock not being entitled to participate in such affirmative
vote or written consent for any reason).


9. Miscellaneous.
 
(a) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service prior to such service’s deadline for next-business day delivery
to the recipient (all delivery charges prepaid), in each case properly addressed
to the party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
If to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Facsimile: (212) 946-3999
Attention: President
 
with a copy (for informational purposes only) to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard, Suite 3700
Tampa, Florida 33602
Facsimile: (813) 221-2900
Attention: Mark A. Danzi, Esq.

 
 
17

--------------------------------------------------------------------------------

 

 
If to any Stockholder, at the address and facsimile number set forth on Schedule
A hereto,
 
or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(b) Further Instruments and Actions.  The Company and each Stockholder shall
execute such further instruments and take such further action as may reasonably
be necessary to carry out the intent of this Agreement and to enforce rights and
obligations pursuant hereto.  No Stockholder shall vote any Shares, or take any
other action, that would defeat, impair, be inconsistent with or adversely
affect the stated intentions of the parties under this Agreement.
 
(c) Additional Stockholders.  Notwithstanding anything to the contrary contained
herein, if after the date hereof any person or entity acquires Series A
Securities or Series E Securities, the Company shall use its reasonable best
efforts to have such stockholder become a party to this Agreement by executing
and delivering an additional counterpart signature page to this Agreement and
such stockholder shall thereafter be deemed a “Stockholder” for all purposes
hereunder.  In addition, the Company will not issue any Series E Securities
unless the purchaser thereof becomes a party to this Agreement by executing and
delivering an additional counterpart signature page to this Agreement and such
stockholder shall thereafter be deemed a “Stockholder” for all purposes
hereunder.  No action or consent by the Stockholders shall be required for such
joinder to this Agreement by such additional stockholder(s), so long as such
additional stockholder has agreed in writing to be bound by all of the
obligations of a “Stockholder” hereunder.
 
(d) Successors and Assigns.  This Agreement and the rights and obligations of
the parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns and legal representatives.  The rights of the
Stockholders hereunder are only assignable or transferable in connection with
the transfer of any shares held by such Stockholder.  The rights of UBS
hereunder shall only be transferable to an affiliate of UBS.
 
(e) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
18

--------------------------------------------------------------------------------

 
 
(f) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or a signature
transmitted by email shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or emailed signature.
 
(g) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(h) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(i) Entire Agreement; Amendments.  This supersedes all other prior oral or
written agreements between the Company, the Stockholders, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein
(including, without limitation, the Prior Agreement), and this Agreement
contains the entire understanding of the parties with respect to the matters
covered herein and therein.  No provision of this Agreement may be amended or
waived other than by an instrument in writing signed by the Company and the
Required Stockholders.  Notwithstanding the foregoing, no amendment to this
Agreement shall disproportionately and adversely affect the rights of any
Stockholder relative to the rights of all of the Stockholders without such
affected Stockholder’s consent.
 
 
19

--------------------------------------------------------------------------------

 
 
(j) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(k) Injunctive Relief.  Without limiting the right of any party to seek any
remedy available to such party for the breach or threatened breach of this
Agreement, the parties agree that injunctive relief may be sought by any party
to enjoin any breach or threatened breach of this Agreement without having to
prove irreparable harm or actual damages and each party hereto waives any
defense to any such action for injunctive relief that there is an adequate
remedy at law for such breach or threatened breach.
 
(l) Copies of this Agreement.  The Company shall supply, free of charge, a copy
of this Agreement to any Stockholder upon written request from such Stockholder
to the Company at its principal office.
 
(m) Termination. The provisions of this Agreement shall terminate upon the
earlier to occur of (i) the date that the Stockholders no longer own any Shares
or (ii) a Change of Control pursuant to which Preferred Securities are treated
in accordance with Section 3 of the Series E Certificate of Designation;
provided, however, that one or more provisions of this Agreement may terminate
earlier pursuant to the terms thereof.
 
[The remainder of this page has been intentionally left blank.]
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

 
BONDS.COM GROUP, INC.
                        By:  /s/ John M. Ryan       Name: John M. Ryan      
Title:
Chief Financial Officer  

 
[Signature Page to Series E Stockholders’ Agreement]
 
 
 21

--------------------------------------------------------------------------------